DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention should be more descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 16-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 16, line 2, the phrase “the first fixed members” should be changed to -- the first fixed member -- to provide proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,360,605 (Pinter et al.).
With regards to claim 1, Pinter et al. discloses a micromechanical device comprising, as illustrated in Figures 1-7, a sensor 1 (e.g. acceleration sensor; Figures 1,4) comprising a movable member 3 (e.g. mass) including a first movable portion (e.g. top portion of mass 3 stopping at the 2nd element “10” from the top in Figure 1 is considered as the first movable portion) and a second movable portion (e.g. bottom portion of the mass 3 stopping at the 2nd element “10” from the bottom in Figure 1 is considered as the second movable portion); a first fixed member 6 (e.g. fixed stop); at least a portion of the first fixed member being between the first movable portion and the second movable portion (as observed in Figure 1); the first fixed member including a first fixed counter portion (e.g. top center side portion of fixed stopper 6 in Figure 1 is considered as the first fixed counter portion) opposing the first movable portion; a second fixed counter portion (e.g. bottom center side portion of fixed stopper 6 in Figure 1 is considered as the second fixed counter portion) opposing the second movable portion; the first fixed counter portion including a first fixed protruding portion 7 (e.g. top center projection 7 of fixed stopper 6 in Figure 1) protruding toward the first movable portion; the second fixed counter portion including a second fixed protruding portion 7 (e.g. bottom center projection 7 of fixed stopper 6 in Figure 1) protruding toward the second movable portion.  (See, column 2, line 55 to column 7, line 51).
With regards to claim 2, Pinter et al. further discloses the first fixed counter portion includes a first fixed non-protruding portion (e.g. a surface adjacent to the top center projection 7 in Figure 1 is considered as the first fixed non-protruding portion) other than the first fixed protruding portion; a curvature of the first fixed non-protruding portion is less than a curvature of the first fixed protruding portion (e.g. since the first fixed non-protruding portion is straight and there is no curve, the curve is less than the curvature of the first fixed protruding portion 7 having a round surface as observed in Figure 1).

With regards to claim 4, Pinter et al. further discloses the movable member 3 further includes a third movable portion (e.g. top left portion of mass 3 starting from the top 2nd element “10” to the middle of element “6” in Figure 1 is considered as the third movable portion) and a fourth movable portion (e.g. bottom right portion of mass 3 starting from the bottom 2nd element “10” to middle of element “6” in Figure 1 is considered as the fourth movable portion); a direction (e.g. left to right direction like in the y-axis in Figure 1) from the fourth movable portion toward the third movable portion crosses a direction (e.g. top to bottom direction like in the x-axis in Figure 1) from the second movable portion toward the first movable portion; the first fixed member further includes a third fixed counter portion (e.g. top left side of fixed stopper 6 in Figure 1 is considered as the third fixed counter portion) opposing the third movable portion; a fourth fixed counter portion (e.g. bottom right side of fixed stopper 6 in Figure 1 is considered as the fourth fixed counter portion) opposing the fourth movable portion; the third fixed counter portion includes a third fixed protruding portion protruding 7 (e.g. top left side projection 7 of fixed stopper 6 in Figure 1) toward the third movable portion; the fourth fixed counter portion includes a fourth fixed protruding portion 7 (e.g. bottom right side projection 7 of fixed stopper 6 in Figure 1) protruding toward the fourth movable portion.  (See, as observed in Figure 1).
With regards to claim 5, Pinter et al. further discloses the direction from the fourth movable portion toward the third movable portion is oblique to the direction from the second movable portion toward the first movable portion.  (See, as observed in Figure 1).
nd element “10” from the top in Figure 1 is considered as the first movable portion) and a second movable portion (e.g. bottom portion of the mass 3 stopping at the 2nd element “10” from the bottom in Figure 1 is considered as the second movable portion); a first fixed member 6 (e.g. fixed stop); at least a portion of the first fixed member being between the first movable portion and the second movable portion (as observed in Figure 1); the first fixed member including a first fixed counter portion (e.g. top center side portion of fixed stopper 6 in Figure 1 is considered as the first fixed counter portion) opposing the first movable portion; a second fixed counter portion (e.g. bottom center side portion of fixed stopper 6 in Figure 1 is considered as the second fixed counter portion) opposing the second movable portion; the first movable portion including a first movable protruding portion (e.g. top center projection 7 of mass 3 in Figure 1) protruding toward the first fixed counter portion; the second movable portion including a second movable protruding portion protruding (e.g. bottom center projection 7 of mass 3 in Figure 1) toward the second fixed counter portion.  (See, column 2, line 55 to column 7, line 51).
With regards to claim 7, Pinter et al. further discloses the first movable portion includes a first movable non-protruding portion (e.g. a surface adjacent to the top center projection 7 in Figure 1 is considered as the first movable non-protruding portion) other than the first movable protruding portion; a curvature of the first movable non-protruding portion is less than a curvature of the first movable protruding portion (e.g. since the first movable non-protruding portion is straight and there is no curve, the curve is less than the curvature of the first movable protruding portion 7 having a round surface as observed in Figure 1).
With regards to claim 8, Pinter et al. further discloses the first movable portion includes a first movable non-protruding portion (e.g. a surface adjacent to the top center projection 7 in 
With regards to claim 9, Pinter et al. further discloses the movable member further includes a third movable portion (e.g. top left portion of mass 3 starting from the top 2nd element “10” to the middle of element “6” in Figure 1 is considered as the third movable portion) and a fourth movable portion (e.g. bottom right portion of mass 3 starting from the bottom 2nd element “10” to middle of element “6” in Figure 1 is considered as the fourth movable portion); a direction (e.g. left to right direction like in the y-axis in Figure 1) from the fourth movable portion toward the third movable portion crosses a direction (e.g. top to bottom direction like in the x-axis in Figure 1) from the second movable portion toward the first movable portion; the first fixed member further includes a third fixed counter portion (e.g. top left side of fixed stopper 6 in Figure 1 is considered as the third fixed counter portion) opposing the third movable portion; a fourth fixed counter portion (e.g. bottom right side of fixed stopper 6 in Figure 1 is considered as the fourth fixed counter portion) opposing the fourth movable portion; the third movable portion includes a third movable protruding portion (e.g. top left side projection 7 of fixed stopper 6 in Figure 1) protruding toward the third fixed counter portion; the fourth movable portion (e.g. bottom right side projection 7 of fixed stopper 6 in Figure 1) includes a fourth movable protruding portion protruding toward the fourth fixed counter portion.  (See, as observed in Figure 1).
With regards to claim 10, Pinter et al. further discloses the direction from the fourth movable portion toward the third movable portion is oblique to the direction from the second movable portion toward the first movable portion.  (See, as observed in Figure 1).
With regards to claim 11, Pinter et al. discloses a micromechanical device comprising, as illustrated in Figures 1-7, a sensor 1 (e.g. acceleration sensor; Figures 1,4) comprising a nd element “10” from the top in Figure 1 is considered as the first movable portion) and a second movable portion (e.g. bottom portion of the mass 3 stopping at the 2nd element “10” from the bottom in Figure 1 is considered as the second movable portion); a first fixed member 6 (e.g. fixed stop); at least a portion of the first fixed member being between the first movable portion and the second movable portion (as observed in Figure 1); the first fixed member including a first fixed counter portion (e.g. top center side portion of fixed stopper 6 in Figure 1 is considered as the first fixed counter portion) opposing the first movable portion; a second fixed counter portion (e.g. bottom center side portion of fixed stopper 6 in Figure 1 is considered as the second fixed counter portion) opposing the second movable portion; the first fixed counter portion including a first fixed protruding portion (e.g. top center projection 7 of fixed stopper 6 in Figure 1) protruding toward the first movable portion; the second movable portion including a second movable protruding portion (e.g. bottom center projection 7 of mass 3 in Figure 1) protruding toward the second fixed counter portion.  (See, column 2, line 55 to column 7, line 51).
With regards to claim 12, Pinter et al. discloses a micromechanical device comprising, as illustrated in Figures 1-7, a sensor 1 (e.g. acceleration sensor; Figures 1,4) comprising a movable member 3 (e.g. mass) including a first movable portion (e.g. top portion of mass 3 stopping at the 2nd element “10” from the top in Figure 1 is considered as the first movable portion) and a second movable portion (e.g. bottom portion of the mass 3 stopping at the 2nd element “10” from the bottom in Figure 1 is considered as the second movable portion); a first fixed member 6 (e.g. fixed stop); at least a portion of the first fixed member being between the first movable portion and the second movable portion (as observed in Figure 1); the first fixed member including a first fixed counter portion (e.g. top center side portion of fixed stopper 6 in Figure 1 is considered as the first fixed counter portion) opposing the first movable portion; a second fixed counter portion (e.g. bottom center side portion of fixed stopper 6 in Figure 1 is 
With regards to claim 13, Pinter et al. further discloses the movable member includes a first movable side portion (e.g. top left side portion of mass 3 starting from the top 2nd element “10” to the middle of element “6” in Figure 1 is considered as the third movable portion) and a second movable side portion (e.g. bottom right side portion of mass 3 starting from the bottom 2nd element “10” to middle of element “6” in Figure 1 is considered as the fourth movable portion); the first movable portion is connected to the first movable side portion and the second movable side portion between the first movable side portion and the second movable side portion (as observed in Figure 1); the first fixed member includes a first fixed counter side portion (e.g. top left side of fixed stopper 6 in Figure 1 is considered as the third fixed counter portion) opposing the first movable side portion and being provided along the first movable side portion; a second fixed counter side portion (e.g. bottom right side of fixed stopper 6 in Figure 1 is considered as the fourth fixed counter portion) opposing the second movable side portion and being provided along the first movable side portion; a plane including the first movable side portion crosses a plane including the first movable portion (as observed in Figure 1); a plane including the second movable side portion crosses the plane including the first movable portion (as observed in Figure 1).
With regards to claim 14, Pinter et al. further discloses the plane including the first movable side portion is oblique to the plane including the first movable portion; the plane including the second movable side portion is oblique to the plane including the first movable portion.  (See, as observed in Figure 1).

With regards to claim 16, Pinter et al. further discloses a plurality of the first fixed members 6 (Figure 4) is provided such that the plurality of first fixed members is provided around the second fixed member 8 in a plane where the plane crossing a direction from the base body toward the second fixed member.  (See, as observed in Figure 4).
With regards to claim 17, Pinter et al. further discloses the movable member 3 is provided around the plurality of first fixed members 6 in the plane.  (See, as observed in Figure 4).
With regards to claim 18, Pinter et al. further discloses a plurality of third fixed members 11 (e.g. stationary electrodes) fixed to the base body 4 such that the plurality of third fixed members being provided around the movable member 3 in the plane.  (See, as observed in Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,360,605 (Pinter et al.) in view of U.S. Patent Application Publication 2018/0299269 (Anac et al.).
With regards to claims 19-20, Pinter et al. further discloses a first structure body 11 (e.g. stationary electrodes) fixed to the base body 4 such that the first structure body and the movable member opposing each other in a comb teeth configuration (column 3, lines 43-50; observed in Figure 4).  
The only difference between the prior art and the claimed invention is Pinter et al. does not explicitly specify a controller electrically connected to the first structure body and the movable member via the second fixed member wherein the controller generating, in the movable member, a vibration referenced to the first structure body.
Anac et al. discloses an inertial sensor comprising, as illustrated in Figures 1-24, a controller (e.g. AC voltage controlled by signal processing circuitry; paragraphs [0059],[0062], [0165]) electrically connected a the first structure body 210 (e.g. fixed combs) and a movable member 206,208 (e.g. proof mass with movable combs) via a second fixed member 212 (e.g. anchor) wherein the controller generating, in the movable member, a vibration referenced to the first structure body.  (See, paragraphs [0059] to [0062], [0165]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the controller electrically connected to the first structure body and the movable member via the second fixed member wherein the controller generating, in the movable member, a vibration referenced to the first structure body as suggested by Anac et al. to the system of Pinter et al. to improve the accuracy of measurements by having the ability to regulate a drive velocity in closed-loop control where output signals can be used for closed-loop control of the drive movable combs without departing from the scope of the invention.  (See, paragraphs [0059],[0098] of Anac et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Cardanobile, Tanada, Yoda, Vandemeer, Suzuki, Franz, Schmiesing, are related to physical quantity sensor including protruding portions on a variety of locations of the sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 












/HELEN C KWOK/Primary Examiner, Art Unit 2861